Exhibit 10.1



RESIGNATION AGREEMENT AND RELEASE
THIS RESIGNATION AGREEMENT AND RELEASE, dated as of April 11, 2013 (this
“Agreement”), is entered into by and between Ira L. Glazer (“Executive”) and
WireCo WorldGroup Inc. (the “Company”) (collectively, the “Parties”).
WHEREAS, the Company and Executive executed an Employment Term Sheet dated
September 2012 (the “Employment Agreement”); and
WHEREAS, Executive’s employment with the Company terminated effective as of
April 11, 2013 (the “Termination Date”); and
WHEREAS, the Employment Agreement provides for certain separation payments
conditioned upon Executive’s execution and delivery of a release.
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in the Employment Agreement and other good and valuable consideration, the
Executive agrees as follows:
1.
Executive’s employment with the Company is terminated as of the Termination Date
and he resigns from the Board of the Company and all board and officership
positions he holds with the “Company Group.” For purposes of this Agreement,
“Company Group” shall mean the Company and its direct and indirect parent,
subsidiaries, joint ventures and affiliated entities. Executive shall execute
and deliver the resignation letter attached hereto.

2.
Conditioned upon the Effective Date (as defined below), commencing on the first
payroll date occurring after the 30th day following your execution and
non-revocation of this Release Agreement, Executive (or his estate or designated
beneficiaries in the event of his death) shall receive monthly payments of
$83,333, payable over the eighteen (18) month period following the Effective
Date (as defined below) in accordance with the Company’s normal payroll
procedures as in effect as of the Termination Date, and subject to applicable
taxes and withholdings, provided that all such payments shall be conditioned
upon the Executive’s compliance with his post-termination obligations titled
“Non-Competition”, “Non-Solicitation” and “Confidentiality; Work Product” as set
forth in the Employment Agreement (collectively, the “Post-Termination
Obligations”); provided further that in the event that the Company becomes aware
of any actual or incipient breach by the Executive of the Post-Termination
Obligations the Company shall provide the Executive with reasonable notice and
an opportunity to cure any such breach (not to exceed ten (10) business days),
to the extent that such breach is in the good faith judgment of the Company
curable, and such notice and cure right shall be available only on one occasion
following the Termination Date. Except as provided for in Sections (2) and (3)
of this Release Agreement, Executive acknowledges that the Company has paid or
provided all salary, wages, bonuses, accrued vacation, allowances, stock,
vesting, and any other benefits and compensation due to the Executive, and the
Executive shall not be entitled to any further payments, compensation, bonuses,
or benefits in connection with his termination of employment with the Company.

3.
Executive shall be paid any accrued and unpaid base salary and vacation pay
(three weeks) through the Termination Date, subject to applicable taxes and
withholding, and a matching contribution to his 401(K) plan, pro rated through
the Termination Date. Executive shall also be reimbursed for business expenses
properly incurred by Executive in accordance with Company policy on or prior to
the Termination Date; provided claims for such reimbursement (accompanied by
appropriate supporting documentation) are submitted to the Company within ten
(10) business days following the Termination Date.

4.
Executive may exercise any COBRA or comparable continuation or conversion rights
available under applicable law with respect to any group medical or other
insurance plans maintained by the Company (including, if applicable, any of the
Company’s group medical, dental, prescription and vision benefits plans) and the
Executive’s participation in such plans as an active employee shall cease on the
Termination Date. The Company shall reimburse the Executive for premium costs
associated with continued coverage under COBRA for himself and his family for
group medical coverage for up to six (6) months following the Termination Date,
subject to earlier termination if the Executive and his family become eligible
for coverage under another group health insurance plan maintained by a
subsequent employer.

5.
Executive acknowledges that as of the Termination Date, he is fully vested in
98,355 options to acquire shares of WireCo WorldGroup (Cayman) Inc. (the “Vested
Options”), and that all of his remaining unvested time-based options and his
remaining performance options have been cancelled as of the Termination Date in
accordance with their terms as a result of his termination of employment.
Executive acknowledges that although pursuant to the terms of the applicable
WireCo WorldGroup (Cayman) Inc. Long-Term Incentive Plan (the “LTIP”) he must
exercise his Vested Options on or before the ninetieth (90th) day following the
Termination Date, the Company will take the necessary corporate action to extend
the exercise period for the Vested Options until the tenth (10th) anniversary of
the applicable grant date (or the original date of expiration, if sooner), and
shall remain






    1

--------------------------------------------------------------------------------




exercisable during such period by the Executive’s designated beneficiary in the
event of his death, but shall be subject to the Executive’s continued compliance
with his Post-Termination Obligations. Executive has been advised that the form
of payment for the exercise of the Vested Options shall be by delivery of cash
or a personal or certified check payable to the Company, provided that the
Company may at the time of exercise consider providing the Executive with a
cashless exercise or other payment opportunity as provided for under the LTIP.
Shares acquired upon exercise of the Vested Options shall be subject to the
provisions of the Stockholders’ Agreements (as defined below) and as modified
hereunder, including any applicable tag along or drag along provisions.
6.
Executive shall be solely responsible for paying, and shall pay, any local,
state or federal income taxes, penalties, interest, fines or assessments
incurred by the Executive as the result of any payment of monies or provision of
benefits under this Agreement. The Company shall reimburse the Executive for his
reasonable and documented attorney’s fees incurred in the negotiation and review
of this Agreement up to a maximum reimbursement of $7,500.

7.
Executive, in exchange for the consideration in this Agreement in settlement in
full of all outstanding obligations owed to Executive, on behalf of himself and
Executive’s spouse, heirs, successors, agents, representatives, executors and
assigns (the “Releasors”), does hereby waive, release and forever discharge any
common law, statutory or other complaints, claims, demands, expenses, damages,
liabilities, charges or causes of action (each, a “Claim”) of any nature
whatsoever, both known and unknown, in law or in equity, which the Releasors may
now have, ever had, or may in the future have against any entity within the
Company Group or Paine & Partners, LLC, or any of their current and former
direct and indirect affiliates, subsidiaries, parents, joint ventures, officers,
directors, employees, members, agents, investors, direct or indirect
shareholders (including, with respect to the Company Group, without limitation,
Paine & Partners Capital Fund III and any of its affiliated co-investment
funds), administrators, benefit plans, plan administrators, insurers,
representatives, trustees, attorneys, insurers, or fiduciary, employees,
including their successors and assigns (collectively, the “Company Releasees”)
arising out of or in any way related to events, acts, omissions or conduct
occurring at any time prior to and including the date of this Agreement,
including, without limitation:

a.    any and all claims relating to or arising from Executive’s employment
relationship with the Company Group and the termination of that relationship;


b.    any and all claims relating to, or arising from, any interests in any of
the Company Releasees, including, without limitation, any claims for fraud,
misrepresentation, breach of fiduciary duty, breach of duty under applicable
state corporate law, and securities fraud under any state or federal law;


c.    any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;


d.    any and all claims for violation of any federal, state, or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964; the Civil Rights Act of 1991; other civil rights statutes including,
without limitation, 42 U.S.C. Section 1981 et seq.; the Rehabilitation Act of
1973; the Americans with Disabilities Act of 1990; the Equal Pay Act; the Fair
Labor Standards Act; the Fair Credit Reporting Act; the Age Discrimination in
Employment Act of 1967; the Older Workers Benefit Protection Act; the Employee
Retirement Income Security Act of 1974; the Worker Adjustment and Retraining
Notification Act; the Family and Medical Leave Act; the Sarbanes-Oxley Act of
2002; the Immigration Control and Reform Act; the Missouri Workers' Compensation
Retaliation Act; the Missouri Employment Security Act; the Missouri Human Rights
Act; the Missouri Service Letter Act; the National Labor Relations Act, the
Equal Pay Act, the Securities Act of 1933, and the Securities Exchange Act of
1934;


e.    any and all claims for violation of the federal or any state constitution;


f.    any and all claims arising out of any other laws and regulations relating
to employment or employment discrimination;


g.    any claim for any loss, cost, damage, or expense arising out of any
dispute over the nonwithholding or other tax treatment of any of the proceeds
received by Employee as a result of this Agreement; and


h.any and all claims for attorneys’ fees and costs.



        
2

--------------------------------------------------------------------------------




By signing this Agreement, Executive acknowledges that Executive hereby waives
and releases any rights known or unknown Executive may have against the Company
Releasees under these and any other laws and that the release set forth above
shall remain in effect in all respects as a complete general release as to the
matters released; provided that, Executive does not waive or release Claims for
indemnification under the Company’s Certificate of Incorporation or By-laws or
coverage under any D&O insurance policy applicable to Executive, in each case
with respect to his service with the Company prior to the Termination Date, or
claims arising under this Agreement. Nothing in this Agreement shall prevent the
Executive from filing any charge or claim with any administrative agency
regarding any of the foregoing laws, provided that even if Executive files such
a charge or participates in any related investigation or proceeding, Executive
shall not be able to recover damages of any kind. Executive represents that he
has made no assignment or transfer of any right, claim, complaint, charge, duty,
obligation, demand, cause of action, or other matter waived or released
hereunder.
8.
Conditioned upon the Effective Date, the Company on its own behalf and to the
extent it has the authority to do so, on behalf of the other Company Releasees,
hereby waives and releases any common law, statutory or other complaints,
claims, demands, expenses, damages, liabilities, charges or causes of action of
any nature whatsoever (“Company Claims”), both known and unknown, in law or
equity, which the Company may now have, ever had, or may in the future have
against the Releasors arising out of or in any way related to events, acts,
omissions or conduct occurring at any time prior to and including the date of
this Agreement, except that the Company does not waive or release any Company
Claims (i) with respect to the right to enforce this Agreement or (ii) premised
on any claims of fraud, criminal activity, material breach of fiduciary duty or
embezzlement.

9.
Executive acknowledges that he is waiving and releasing any rights he may have
under the Age Discrimination in Employment Act of 1967, as amended (“ADEA”), and
that this waiver and release is knowing and voluntary. Employee agrees that this
waiver and release does not apply to any rights or claims that may arise under
the ADEA after the Effective Date of this Agreement. Employee further
acknowledges that he has been advised by this writing that: (a) he should
consult with an attorney prior to executing this Agreement (and that he has been
provided with an opportunity to consult with his attorney); (b) he has
twenty-one (21) days within which to consider this Agreement; (c) he has seven
(7) days following his execution of this Agreement to revoke this Agreement; (d)
this Agreement shall not be effective until after the revocation period has
expired; and (e) nothing in this Agreement prevents or precludes Employee from
challenging or seeking a determination in good faith of the validity of this
waiver under the ADEA, nor does it impose any condition precedent, penalties, or
costs for doing so, unless specifically authorized by federal law. In the event
Employee signs this Agreement and returns it to the Company in less than the
21-day period identified above, Employee hereby acknowledges that he has freely
and voluntarily chosen to waive the time period allotted for considering this
Agreement.

EXECUTIVE FULLY UNDERSTANDS THAT BY SIGNING BELOW HE IS GIVING UP CERTAIN RIGHTS
WHICH HE MAY HAVE TO SUE OR ASSERT A CLAIM AGAINST ANY OF THE COMPANY RELEASEES.
EXECUTIVE ACKNOWLEDGES THAT HE HAS NOT BEEN FORCED OR PRESSURED IN ANY MANNER
WHATSOEVER TO SIGN THIS AGREEMENT AND EXECUTIVE AGREES TO ALL OF ITS TERMS
VOLUNTARILY.


10.
Executive represents and agrees that he has, as of the date of the execution of
this Agreement, returned to the Company all “Company Documents” and property
belonging to the Company, including, but not limited to, any Company-issued
laptop, blackberry, keys, card access to the building and office floors,
internal policies, work files (both electronic and hard copy) and other
confidential business financial information and documents; provided that the
Executive shall be permitted to retain his lap top computer and cell phone (and
the Company will cooperate in his request to retain the phone number associated
with such cell phone). Furthermore, consistent with the Company’s policies and
procedures, Executive represents that he has preserved all information and
material in any and all forms on his laptop and Company equipment without any
deletions or modifications.

11.
Executive shall have seven (7) calendar days from the date of Executive’s
execution of this Agreement to revoke the release in writing, including with
respect to all claims referred to herein (including, without limitation, any and
all claims arising under ADEA). If Executive chooses to revoke the Agreement he
must communicate such revocation in writing no later than the close of business
on the seventh (7th) calendar day to the attention of Andrew M. Freeman, and
upon such revocation, Executive will be deemed not to have accepted the terms of
this Agreement. If Executive does not revoke the Agreement, the Agreement will
be deemed to be effective eight (8) calendar days from the date of Executive’s
execution of the Agreement and tender of same to the Company (the “Effective
Date”).

12.
Executive agrees to provide the Company with reasonable cooperation relating to
events occurring during his employment or to matters with respect to which he
had knowledge or responsibility through to and including June 30, 2013, and the
Company agrees to reimburse him for his reasonable out-of-pocket expenses
incurred in providing such cooperation. Such cooperation may include but shall
not be limited to execution of any and all documents requested by the Company
with regard to authorizations, filings and records, applicable board resolutions
and documentation concerning board memberships and other similar corporate


        
3

--------------------------------------------------------------------------------




roles that may require amendment as a result of his transition. The parties do
not intend this Section to interfere with or burden Executive’s search for or
performance of full time employment elsewhere.
13.
Except as specifically authorized in writing by the Company or as required by
law or legal process, Executive agrees not to engage in any communication in any
form whatsoever that disparages, denigrates, maligns or impugns the Company
Releasees, including but not limited to communications with Company employees,
accountants, investment bankers, commercial bankers, insurance brokers or
carriers, media, journalists, reporters, equity analysts, investors, potential
investors, sponsors, portfolio companies, prospective portfolio companies,
customers, suppliers, competitors, joint venture partners and regulators
(including, in each case, their officers, directors, and employees). The Company
agrees to instruct its senior executive team to refrain from engaging in any
communication in any form whatsoever that disparages, denigrates, maligns or
impugns Executive. The Company (as defined in the next sentence for purposes of
this sentence) agrees to refrain from engaging in any communication in any form
whatsoever that disparages, denigrates, maligns or impugns Executive. For
purposes of the foregoing sentence, the "Company" shall be defined only as its
current or acting Chief Executive Officer and its Paine & Partners LLC Board
members.

14.
The Company and Executive agree that any public statements made by Executive or
the senior executive team of the Company regarding Executive’s separation from
the Company shall be consistent with the statement guidelines set forth on Annex
A hereto or as otherwise agreed to by the parties. The Company further agrees
that any internal announcement regarding Executive’s separation from the Company
shall be consistent with such guidelines.

15.
Reference is made to (i) the Stockholders’ Agreement dated as of February 8,
2007 by and among WRCA (Cyprus) Holdings, Ltd (“WireCo Cyprus”), Closer US
Holdings Inc (“US Holdings”) and various investors (including the Executive)
(the “Cyprus Stockholders” Agreement”), (ii) the Stockholders’ Agreement dated
December 22, 2008 by and among Wireco Worldgroup Ltd. (f/k/a WireCo Cyprus),
Wireco Worldgroup (Cayman) Inc. (“WireCo”) and various investors (including the
Executive), and (iii) Shareholders’ Agreement dated December 29, 2008 by and
among Wireco Worldgroup (Cayman) Inc. and various investors (including the
Executive)(the agreements referenced in sub-clauses (i)-(iii) hereinafter
referred to as the “Stockholders’ Agreements”). The Company represents and
warrants that (i) (w) in December 2008, the shareholders of WireCo Cyprus
contributed all previously issued and outstanding shares in WireCo Cyprus in
exchange for shares of common stock of WireCo, (x) in 2011, WireCo Cyprus,
through a series of steps, was ultimately merged into WireCo, and the stock
options the management members (including the Executive) held in WireCo Cyprus
were exchanged for options to purchase common stock of WireCo, (y) in 2012,
certain management members (including the Executive) exchanged non-voting shares
in US Holdings for shares in WireCo at an exchange ratio of 1 to 1 pursuant to
the Cyprus Stockholders Agreement, and (z) the Executive continues to own
non-voting shares in US Holdings that may be exchanged for shares of WireCo, and
(ii) (x) WireCo is the top tier entity (in which investment vehicles affiliated
with Paine & Partners, LLC hold their investment), with control and ownership of
the Company, and (y) the Vested Options are exercisable for the common shares of
WireCo, and (iii) the Stockholders’ Agreements remain in effect according to
their terms, which include various rights and obligations on the parties
thereto, including limitations on transfer of shares, tag-along rights,
drag-along rights, registration rights, call rights and exchange rights.
Following the execution and non-revocation of this Agreement by the Executive,
the Company agrees to cause WireCo to waive its rights to call the Executive’s
shares (as currently owned by the Executive and as acquired upon exercise of the
Vested Options) for so long as the Executive complies with his Post-Termination
Obligations (subject to the notice and cure rights set forth above).     

16.
This Agreement constitutes the entire agreement between Executive and the
Company regarding the subject matter hereof and is the final, complete and
exclusive expression of the terms and conditions of the Agreement. This
Agreement may be executed in any number of counterparts, each of which shall be
deemed an original, but all such counterparts shall together constitute one and
the same instrument. Signatures delivered by facsimile or PDF shall be effective
for all purposes. Any and all prior agreements, representations, negotiations
and understandings made by the parties, oral and written, express or implied,
with respect to the subject matter hereof are hereby superseded. For the
avoidance of doubt, following the Termination Date, the provisions of the
Employment Agreement will terminate and be without any further force or effect,
except with respect to the Confidentiality; Work Product, Non-Competition,
Non-Solicitation and Governing Law/Forum of Dispute Resolution provisions of the
Employment Agreement, which shall survive the termination of the Executive’s
employment, and any controversy or claim arising out of or relating to this
Agreement shall be settled by final, binding and nonappealable arbitration as
provided for under the terms of the Employment Agreement. Nothing in this
Release shall affect the rights and obligations of the parties under the
Stockholders’ Agreements. To the extent any reimbursements or in-kind benefits
due to the Executive under this Agreement constitute “deferred compensation”
under Section 409A of the Code, any such reimbursements or in-kind benefits
shall be paid to the Executive in a manner consistent with Treas. Reg. Section
1.409A-3(i)(1)(iv).


        
4

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.
WIRECO WORLDGROUP INC.
/s/ Brian G. Block
By: Brian G. Block


EXECUTIVE
/s/ Ira L. Glazer
By: Ira L. Glazer



        
5